Citation Nr: 0028303	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated at 10 percent disabling

2.  Entitlement to an increased evaluation for hallux valgus, 
left foot, currently evaluated at 10 percent disabling.

3.  Entitlement to an increased evaluation for hallux valgus, 
right foot, currently evaluated at 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fractured 4th metacarpal.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims on appeal. 

In April 1997, the Board remanded the issues to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's bilateral feet disability is currently 
manifested by subjective complaints of pain with walking and 
standing, and stiffness. 

3.  Current objective findings of the veteran's feet 
disabilities include some limitation of motion, a bilateral 
hallux valgus deformity, planovalgus deformities, weak 
extensors, mild arch formation with walking, and a more 
difficult gait. 

4.  There is no objective clinical evidence of marked 
pronation, ulcer formation, fixed deformity, permanent 
hindfoot changes, neurological damage, callous formation, or 
skin changes.  

5.  There are currently no chronic residuals of a fractured 
right 4th finger shown. There is no objective clinical 
evidence of ankylosis of the finger.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code (DC) 5276 (1999).

2.  The criteria for a rating in excess of 10 percent for 
hallux valgus, left foot, has not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, DC 5280 (1999).

3.  The criteria for a rating in excess of 10 percent for 
hallux valgus, right foot, has not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, DC 5280 (1999).

4.  The criteria for a compensable evaluation for the 
residuals of a fractured 4th metacarpal have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, DCs 5299-5227 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that he 
has suffered an increase in his disabilities.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997).  Further, the Board 
finds that all relevant facts have been properly developed 
and no additional assistance to the veteran is required to 
comply with the duty-to-assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the RO originally granted entitlement to 
service connection for bilateral pes planus with hallux 
valgus, post operative by rating decision dated in February 
1989 and a 10 percent evaluation was assigned thereto.  At 
that same time, a noncompensable evaluation was assigned to 
residuals of a fractured 4th metacarpal on the right.  
Subsequently, the RO assigned a 10 percent evaluation for 
bilateral pes planus and a separate 10 percent evaluation for 
hallux valgus, left foot, with a 0 percent evaluation 
assigned for hallux valgus, right foot.

In September 1995, the veteran requested an increase in the 
disability rating for his "foot condition" and requested a 
temporary total rating.   The RO subsequently granted a 100 
percent evaluation based on surgical or other treatment 
necessitating convalescence and continued his 10 percent 
evaluation for hallux valgus, left foot at the end of his 
convalescence period.  He filed a notice of disagreement 
contending that his foot condition should be rated higher 
because of the degree of difficulty that he had with his feet 
which prevented him from working.  Specifically, he 
maintained that he had screws and wires in his left foot, 
nerve damage and arthritis, minimal range of motion in his 
feet, cold feet in the winter and swollen feet in the summer, 
pain in his feet with standing and walking, and that he must 
wear oversized shoes that were very soft.  A statement of the 
case was issued only on an increased rating for hallux 
valgus, left foot.  The Board remanded the issue to include 
an evaluation of the veteran's other service-connected 
disabilities.

The medical records reveal that the veteran underwent bunion 
surgery on his left foot in February 1994.  In March 1994, he 
was noted to be pain free, the incision line was closed, 
range of motion was improving, and there was no drainage.  In 
a May 1994 follow-up note, he complained of some discomfort 
on the ball of his foot and on the side of his left foot.  
There was no pain with range of motion, and no pain to 
palpation.  He was instructed to continue with range of 
motion exercises and to return to the clinic in two months.  

In a June 1994 VA feet examination report, the veteran 
related that he starting having problems with his feet in 
service after a piece of explosive dropped on his left foot.  
He required corrective surgery but still had problems with 
pain in the plantar surface.  Physical examination revealed 
that both great toes were in a lateral deviated position, 
with surgery scars noted.  Bony prominents were noted of both 
great toes.  His flat feet obliterated both arches, it was 
painful to walk, and he had a hallux valgus deformity but no 
secondary skin or vascular changes.  The final diagnoses 
included pes planus, and bilateral hallux valgus, moderate 
severity.

In November 1994, the veteran was casted for orthotics, which 
were dispensed in January 1995.  A decrease range of motion 
was noted bilaterally, left greater than right, and a mild 
bilateral bunion deformity was noted.  In November 1995, he 
underwent a bunionectomy on the left side.  He developed a 
superficial infection several weeks later, which resolved 
within a week.  A follow-up note reveals that the incision 
was well-healed with minimal edema and decreased range of 
motion.  In March 1996, he complained of pain with active and 
passive range of motion.  

In an August 1996 hearing, the veteran testified that he had 
undergone two surgeries on his left foot in February 1994 and 
November 1995, and one on his right foot in service.  He 
related that he was casted, on crutches and immobilized for a 
period of several months after surgery.  He reported constant 
pain in both feet, left worse than right, with limited range 
of motion in the toe.  He noted that his bunion was 
returning, that he wore oversized or very soft shoes with 
inserts, and that standing or walking for any period of time 
caused him pain.  He was told that there was a lot of nerve 
damage and arthritis in the feet and that there was nothing 
more that could be done.  

In a September 1998 VA examination report, the veteran 
related a history of bilateral pes planus with hallux valgus 
and osteoarthritic changes bilaterally, hammer toe, and a 
fractured right fourth metacarpal.  It was noted that the 
veteran sustained a back injury in an August 1997 automobile 
accident and had been unemployed since that time.  He 
complained of pain in both feet with walking and standing.  
He wore soft, wide-toe shoes.  The right foot was worse than 
the left with the pain diminishing with elevation and 
removing his shoes.  Orthotics, heel cups, and casting had 
little success.  He reported some stiffness in his feet along 
with pain with ambulation.  He denied any difficulty or pain 
with his right finger.

Physical examination revealed that the veteran's feet 
supinated 25 degrees and pronated 10 degrees, bilaterally.  
Dorsiflexion was reported at 10 degrees at the tibiotalar 
joint and 35 degrees of plantar flexion, bilaterally.  Range 
of motion of the right first metatarsophalangeal joint was 15 
degrees of dorsiflexion and 25 degrees of plantar flexion, 
while the left showed 15 degrees of dorsiflexion but only 10 
degrees of plantar flexion and some fairly significant 
stiffness.  He had clinical hallux valgus equal to 30 degrees 
on the right and 12 degrees on the left.  Both feet showed 
significant planovalgus deformities.  He had mild arch 
formation with attempts at toe walking, extensors were weak, 
but there was no evidence of focal tendinitis.  Bilateral 
surgical scars were noted to be without ulcerations.  
Dorsalis pedis pulses were palpable.  

X-rays reportedly showed degeneration at the first 
metatarsophalangeal joint, bilaterally.  The final diagnoses 
included bilateral planovalgus feet without evidence of ulcer 
formation, fixed deformities, or permanent hindfoot changes, 
bilateral hallux valgus, right worse than left, bilateral 
hallux rigidus, left greater than right with fair loss of 
motion of the first metatarsophalangeal joint.  The examiner 
noted that this made the veteran's gait somewhat more 
difficult as he had to vault over a stiff extended first toe 
that did not allow normal flexion of up to 60 degrees, and 
lead to diminished plantar flexion, which was normally 25 
degrees.  There was no focal evidence of neurologic damage in 
either foot, although the examiner remarked that the veteran 
may experience foot fatigue and discomfort with prolonged 
running or physical activity; however, he reported that 
normal day-to-day activities should be reasonably well 
tolerated.  Planovalgus feet were a variant of normal and the 
veteran did not show any significant evidence of ulceration, 
callus formation, or skin changes, which you would expect 
with severe pain and dysfunction.  He concluded that the 
metacarpal fracture was not symptomatic.  Further, the 
veteran had full range of motion of his finger on his right 
hand, strength was good, sensation was intact, and there was 
no evidence of tendon deficit.

Entitlement to an Increased Evaluation for Bilateral Pes 
Planus

The RO has rated the veteran's bilateral pes planus 
disability under DC 5276.  Under DC 5276, a 10 percent rating 
is assigned for moderate unilateral or bilateral pes planus 
with the weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  Severe bilateral pes planus with objective 
evidence of marked deformity (pronation, adduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities warrants a 20 
percent rating when the condition is unilateral and a 30 
percent rating when bilateral.  Pronounced; marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 30 percent evaluation if unilateral and a 50 
percent evaluation if bilateral.

Based on the evidence above, the Board finds that a higher 
than 10 percent rating is not warranted at this time.  First, 
the most recent VA examination report specifically noted that 
there was no evidence of a fixed deformity, no callous 
formation, no indication of swelling, and no spasm of the 
tendo achillis.  These findings are supported by the 
additional outpatient treatment records and a previous VA 
examination.  While the veteran has reported pain with 
walking and standing for long periods and the necessity for 
special shoes, there is no indication of pain on 
manipulation.  Accordingly, the evidence does not show severe 
pes planus such to warrant a higher than 10 percent 
evaluation, bilaterally.  While the record clearly 
establishes that the veteran has a symptomatic bilateral pes 
planus disability, the Board concludes that the veteran's 
service-connected bilateral pes planus is appropriately 
compensated by the assignment of a 10 percent disability 
evaluation.  Thus, the Board finds that the schedular 
criteria for a rating in excess of the currently assigned 10 
percent disability evaluation are not met.    

Entitlement to an Increased Evaluation for Hallux Valgus, 
Left Foot, 
and for Hallux Valgus, Right Foot

The RO has evaluated the veteran's service-connected hallux 
valgus disability under DC 5280.  A 10 percent rating is 
provided for hallux valgus, unilateral, when severe, if 
equivalent to amputation of the great toe, or when operated 
with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 
5280 (1999). 

Initially, the Board notes that the veteran's 10 percent 
evaluation each for hallux valgus on the right and on the 
left is the highest evaluation contemplated under DC 5280 and 
anticipates resection of the metatarsal head or severe hallux 
valgus, equivalent to amputation of the great toe.  
Accordingly, a higher evaluation is not available under this 
code, regardless of the severity.  38 C.F.R. § 4.71a DC 5280 
(1999).  Further, there is no evidence that the veteran's 
hallux valgus disabilities are more than of a moderate degree 
as reflected by the most recent examiner's characterization 
that the veteran's day-to-day activities should be reasonably 
well tolerated.  Accordingly, the Board finds no basis on 
which to assign higher evaluations under DC 5284 (foot 
injury) for either foot.  Finally, with respect to both feet, 
as there is no evidence of service-connected flatfeet, weak 
foot, claw foot, hallux rigidus, hammer toe, or malunion or 
nonunion of the tarsal or metatarsal bones, DCs 5276, 5277, 
5278, 5281, 5282, and 5283 are not for application. 

The Board has been presented with clinical evidence which 
consistently reflects that a 10 percent evaluation is 
warranted for hallux valgus on the right and a separate 10 
percent evaluation for hallux valgus on the left.  In 
reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board also does not find that the evidence 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular criteria, so as to warrant the assignment of an 
extraschedular evaluation.  There is no evidence of frequent 
periods of hospitalization, and any interference with 
employment is adequately contemplated in the assigned rating.  
In light of the clinical record, the preponderance of the 
evidence is against higher ratings at this time.

Entitlement to an Increased (Compensable) Evaluation for 
the Residuals of a Fractured 4th Metacarpal

The RO has rated the residuals of the veteran's fractured 
finger by analogy under DC 5299-5227.  The only rating 
available under DC 5227 is a noncompensable evaluation for 
ankylosis of any finger.  A higher rating would be available 
only for extremely unfavorable ankylosis, which is rated as 
amputation under DCs 5152-5156.

After a review of the record, the Board concludes that a 
compensable evaluation for the residuals of a fractured 4th 
metacarpal is not warranted at this time.  First, the most 
recent VA examination report related that the veteran was 
having no difficulty or pain in the finger.  Further, the 
physical examination revealed that he had full range of 
motion of the finger, strength was good, and sensation was 
intact.  Accordingly, there is no evidence of current chronic 
residuals.  Finally, this finding is consistent with the 
outpatient treatment records showing no treatment for the 
residuals of a fractured 4th metacarpal.  Thus, as there is 
no chronic disability currently shown, there is no basis on 
which to assign a compensable rating.


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated at 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for hallux valgus, 
left foot, currently evaluated at 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for hallux valgus, 
right foot, currently evaluated at 10 percent disabling, is 
denied.

Entitlement to an increased (compensable) evaluation for the 
residuals of a fractured 4th metacarpal is denied.



		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeal

 

